Citation Nr: 1024345	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right wrist disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision rendered by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied the above claims.

The Veteran testified at a local RO hearing in March 2005.  A 
transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for right wrist disorder was denied by 
the RO in a rating decision dated in March 1994; the Veteran 
did not appeal.

2.  Service connection for a low back disorder was denied by 
the RO in a rating decision dated in March 1994; the Veteran 
did not appeal.

3.  Evidence submitted since the March 1994 RO rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The unappealed March 1994 RO decision is final; new and 
material evidence sufficient to reopen the claim for service 
connection for a right wrist disorder has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2009).

2.  The unappealed March 1994 RO decision is final; new and 
material evidence sufficient to reopen the claim for service 
connection for a low back disorder has not been received.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 38 U.S.C.A. § 
5103, VA must notify the claimant of any information or 
evidence not of record that is necessary to substantiate the 
claim, as well as what parts of that information or evidence 
VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. § 3.159(b) (2009).  VA must 
provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ).  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.

The Veteran was initially notified of the evidence that was 
necessary to substantiate his claims by a letter dated in 
June 2007.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  The requisite notice with respect to the 
Dingess requirements was provided to the Veteran in that 
letter.  As to reopening the previously denied claim of 
service connection for the right wrist and low back 
disorders, the June 2007 letter gave the Veteran notice of 
the basis for the prior final denial of his claim, and 
informed him as to what information or evidence is necessary 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  To the extent that this letter was issued after the 
rating decision, the Board notes that the claim was 
thereafter readjudicated by way of a supplemental statement 
of the case dated in July 2008.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002).  VA has made 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  In this 
instance, VA attempted to obtain the Veteran's service 
treatment records and VA treatment records, by requesting 
treatment records from the facilities where the Veteran 
indicated that he had been treated.  The National Personnel 
Records Center (NPRC) informed the RO that the Veteran's 
service records were among those presumably lost in a fire at 
the NPRC in St. Louis, Missouri, in 1973.  Where service 
medical records are missing, VA also has a duty to search 
alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  There also is a 
heightened obligation on the part of VA to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant; but, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See generally, Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992), Russo v. Brown, 9 Vet. App. 46 (1996), 
and Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005)

A review of the claims file reveals that numerous requests 
were made to the National Personnel Records Center (NPRC) for 
service records, Army hospital records, and Surgeon General's 
Office records (SGOs).  These requests were supplemented with 
information provided by the Veteran on VA Form, NA 13055 
(including a March 2005 corrected VA Form NA 13055).  All 
responses, including one most recently in August 2005, were 
negative, and the NPRC indicated that all of the Veteran's 
service records are fire-related and cannot be rebuilt.  The 
National Archives and Records Administration (NARA) was also 
contacted by the RO, and indicated that there are no 
available clinic records from the Army Hospital identified by 
the Veteran.  A formal finding of unavailability regarding 
the service records was issued in May 2003.  The Veteran was 
notified of this in a June 2003 letter and in the statement 
of the case pursuant to 38 C.F.R. § 3.159(e).  Based on the 
foregoing, the Board finds that VA has satisfied its duty to 
assist the Veteran in obtaining service treatment records and 
search alternate sources and further efforts to obtain the 
missing service records would likely be futile.  38 U.S.C.A. 
§ 5103A.

The Veteran's VA treatment records have been obtained.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.  The duty to assist generally includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  
However, when a claim is one to reopen a finally decided 
claim, VA is not obligated to provide a medical examination 
or obtain a medical opinion until new and material evidence 
has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  
Since the Veteran has failed to submit new and material 
evidence to reopen his claim, VA was not obligated to provide 
him with a medical examination.  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for a right wrist disorder and a low back 
disorder.  By way of background, the RO originally denied the 
Veteran service connection for a right wrist and low back 
conditions in a March 1994 rating decision, upon a finding 
that neither condition was incurred in or aggravated by 
active military service.  The Veteran was notified of the 
rating decision on March 18, 1994.  He did not appeal this 
decision, and it became final.  Final decisions will be 
reopened on receipt of new and material evidence.  38 
U.S.C.A. § 5108. 

In August 2002, the Veteran filed an application to reopen 
his claim of entitlement to service connection for right 
wrist and low back disorders.  

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that the disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

As indicated, the RO denied entitlement to service connection 
for right wrist and low back disorders in an unappealed 
rating decision issued in March 1994.  The evidence of record 
at the time of the March 1994 rating decision included: 
private medical records dated from December 1975 to May 1977; 
reports from VA examinations held in October 1988 and July 
1993; VA outpatient treatment records dated in August 1988, 
and from May 1993 to August 1993; an April 1993 service 
department record; a transcript of an RO hearing held in May 
1993.  

The private medical records showed the Veteran injured his 
back in two work-related accidents in November 1975 and 
December 1975 while working as a stuntman for a motion 
picture company.  He denied treatment following the injury in 
November, but he did have ongoing low back pain without lower 
extremity involvement.  After the injury in December, he had 
lower extremity involvement and was ultimately diagnosed with 
herniated lumbar disks with right sciatic radiculitis and S1 
hypethesia.

The October 1988 VA examination report showed the Veteran's 
report of a back injury in 1953 during active duty from 
carrying heavy ammunition in service, and a later wrist 
injury.  Pertinent diagnoses were history of low back injury 
with mild to moderate flexion deficit.  

The Veteran testified at a rating board hearing in May 1993.  
He testified that he fractured his right wrist playing 
baseball and as he had gotten older it had begun to get 
worse.  He also reported that he injured his back in service 
carrying ammo and since he was a young man, he did not pay it 
any attention.  Working as a stuntman, he reinjured his back.  
He stated that he received treatment for his back prior to 
the reinjury.  

The July 1993 VA examination report showed the Veteran 
reported a history of a right wrist fracture in 1953 during 
active duty, and a 15-20 year history of chronic low back 
pain, with radiation to the right lower extremity.  On review 
of the musculoskeletal system, it was noted that the Veteran 
had suffered a fracture of the right wrist.  The diagnosis 
included severe low back pain with right-sided sciatica and 
severe range of motion deficits of the lumbosacral spine; and 
degenerative arthritis of the right wrist with chronic pain 
and minimal range of motion deficit.  X-rays showed no 
evidence of right wrist fracture or dislocation.  A nexus 
opinion was not provided.

VA outpatient treatment records dated in 1988 showed 
emergency room treatment for severe low back pain with a 
history of injury in 1975.  A diagnosis of low back pain/ 
degenerative joint disease was noted.  Additional VA records 
dated throughout 1993 reflect treatment for complaints of 
chronic low back pain since service and/or a 25-year history, 
with an initial injury in 1953 during service and re-injury 
in 1975.  A May 1993 X-ray revealed high-grade degeneration 
L5-S1 and facet osteoarthropathy, L5.  A June 1993 X-ray 
showed a finding of questionable old healing fracture in the 
wrist.  

The April 1993 service department record indicated service 
treatment records were unavailable.  

Since the March 1994 rating decision, additional evidence has 
been added to the claims file.  The additional evidence 
consists of numerous written statements from the Veteran; a 
transcript of the Veteran's March 2005 testimony; information 
from NPRC; and VA treatment records from the Shreveport, Long 
Beach, and West Los Angeles VA Medical Centers, cumulatively 
dated between May 1975 and April 2007.

In his written statements and oral testimony, the Veteran 
provided details regarding the history and nature of his back 
and wrist injuries, including treatment received for the 
conditions, and his contentions regarding the manner in which 
he felt his claim had been processed.  The Veteran also 
provided additional clarification regarding his former 
military organizational assignments in his written 
statements, and on VA Forms NA-13055 submitted in December 
2002 and March 2005, to assist with searches for his service 
records.

Correspondence received from the NPRC and the NARA in April 
2005 and August 2005 indicates that the Veteran's service 
treatment records, including in-service clinic records from 
the Army Hospital where he claimed to have received 
treatment, and SGO records, are all fire-related and 
unavailable.    

VA treatment records from the Long Beach VAMC date from 
September 1987 to November 1994, and show treatment for 
various health problems, including; but not limited to, back 
problems of herniated lumbar disks with radiculopathy.  Of 
note are treatment notes dated in August 1993 which show the 
Veteran reported his low back pain began some 25 years prior, 
while carrying ammunition in service.  He denied further back 
problems until 1975, when he fell and re-injured his back and 
was told he had herniated disks.  He reported that since that 
injury his back pain had progressively worsened.  

Treatment records from the Shreveport VAMC date from August 
1992 to April 2007 and show treatment for various health 
problems, including; but not limited to, back and wrist 
conditions.  Of note is an April 2005 right wrist X-ray 
finding of a small bulge along the cortical margin that was 
noted to possibly have been the result of an old injury.  A 
November 2006 treatment note shows that while being treated 
for low back pain, the Veteran reported a history of 
recurrent low back pain symptoms since 1964.  He also 
reported he was injured in 1953 while in the Army.  

Treatment records from the West LA VAMC (Wadsworth and 
Brentwood Divisions) date from May 1975 to March 1993, and 
also show treatment for various health problems, including 
back and wrist conditions.  Of note are clinical records 
dated in December 1975 reflecting treatment for a recent low 
back injury.  One note indicates that the Veteran reported a 
history of low back pain since 1953, with no history of 
hospitalizations.  He was apparently asymptomatic until 1960, 
when the pain reoccurred and has been present to some degree 
since.  His current back pain and radiation in the right 
lower extremity had been present for a week ago since digging 
with a shovel.  The diagnosis was acute low back pain with 
radicular symptoms.  

Additional West LA VAMC notes dated in December 1975 reflect 
that the Veteran did stunt work and had recently injured his 
back.  He reported recurring low back pain similar to back 
pain which was present 1 year ago.  These notes show the 
Veteran reported an injury in service while lifting 
ammunition containers in 1954, with recurring low back pain.  
He denied re-injury while doing stunt work.  Another record 
dated in November 1992 shows treatment for wrist pain with 
intermittent swelling and numbness, and a reported history of 
right wrist fracture in the 1950's.  The diagnosis was right 
wrist osteoarthritis vs. dorsal cut ulnar nerve entrapment.

The Veteran testified before a Decision Review Officer in 
March 2005.  With respect to the right wrist, he stated that 
it was one to three years after service before the wrist 
began giving him problems.  He reported that after he got out 
of service, his back hurt all the time and he had seen the 
doctor ongoing ever since 1964.  

After careful review of the record, the Board finds that new 
and material evidence that is sufficient to reopen the claim 
has not been presented.  The claim was previously denied 
because there was no evidence showing that low back and right 
wrist conditions were incurred in or aggravated during active 
service.  Therefore, the unestablished facts necessary to 
substantiate the claim are that a nexus exists between those 
in-service injuries and the current disabilities.  

While the newly submitted evidence shows current right wrist 
and low back disabilities that element of service connection 
was previously established.  The Veteran continues to 
maintain that he has right wrist and low back disorders that 
initially were caused by injuries in service, however, his 
service records are fire-related and unfortunately 
unavailable for review.  Despite new information regarding 
his service organization, searches for the Veteran's military 
records were unsuccessful.

While numerous post-service VA medical records have been 
added to the claims file, showing treatment for the back 
since at least 1975 and complaint/treatment for the right 
wrist since at least 1988, the new evidence does not relate 
to a previously unestablished element needed to substantiate 
the claim (i.e. evidence that the current low back and right 
wrist disabilities are etiologically related to the Veteran's 
active duty service).  Therefore, it is not material.  The 
Court has held that additional evidence which consists of 
records of post-service treatment that does not indicate that 
a condition is service-connected, is not new and material.  
See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton 
v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  

The Veteran's written and oral testimony (including 
statements made to medical professionals in the course of VA 
treatment) regarding the historical onset of his low back and 
right wrist problems, and the continuity of symptoms after 
discharge are presumed credible for the purpose of 
determining whether new and material evidence has been 
submitted.  However, when viewed in conjunction with the 
evidence of record at the time of the 1994 decision, they are 
either repetitive of previous statements made which were 
previously considered by VA and therefore not new; or simply 
do not relate to the unestablished facts necessary to 
substantiate the claim.  

During the May 1993 hearing, he had testified that his right 
wrist had gotten worse as he started to get older following 
the in-service injury.  He also reported that he received 
treatment for his residuals of a back injury prior to the 
reinjury following service.  At the most recent hearing, he 
reported that he had problems with his wrist one to three 
years after service.  This testimony even when presumed 
credible does not show continuity of symptomatology after 
discharge as he reports symptoms one to three years after 
discharge.  Nor was any evidence submitted showing that he 
had arthritis in the wrist to a compensable degree within one 
year of discharge.  Nor was any competent evidence submitted 
showing that current arthritis was related to an injury in 
service.  The Veteran as a lay person is not competent to 
provide an opinion as to the etiology of arthritis.  

Regarding the back injury, the Veteran testified that he had 
ongoing back problems after the in-service injury which is 
cumulative of his prior statements that he was treated for 
his back problem before he reinjured himself in 1975.  
Moreover, the Veteran as a layperson is competent to report 
that he has ongoing symptoms such as pain, however, he is not 
competent to provide an etiological opinion for herniated 
discs and arthritis particularly where as here there were 
intervening post-service injuries.  Moreover, no competent 
evidence was submitted showing that degenerative joint 
disease of the back is related to service nor was evidence 
submitted showing that arthritis was present to a compensable 
degree within one year of discharge from service.  In sum, no 
medical evidence linking the current arthritis of the wrist 
and herniated discs and degenerative joint disease of the 
back to the credible reports of in-service injuries has been 
submitted.  No reasonable possibility of substantiating the 
claims has been shown.  

The Board is sympathetic to the Veteran's right wrist and low 
back difficulties; however, no new and material evidence has 
been received sufficient to reopen his claim.  Until the 
Veteran meets the threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been received and the claim 
of service connection for a right wrist condition is not 
reopened.

New and material evidence has not been received and the claim 
of service connection for a low back condition is not 
reopened.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


